Citation Nr: 0608507	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-01 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to restoration of a 10 percent disability 
evaluation for bilateral hearing loss.

2.	Entitlement to an initial rating of 20 percent for 
diabetes mellitus, type II, for the period from November 
9, 2000 to May 20, 2004.

3.	Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's claim to advance his case on the Board's 
docket.

The issues of entitlement to service connection for a low 
back disorder, and an initial rating of 20 percent for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In September 2000, the RO notified the veteran of a 
proposal to reduce the evaluation of his service-
connected bilateral hearing loss to noncompensable based 
on an improvement shown in his disability. 

2.	In a November 2000 rating decision, the RO reduced the 
veteran's evaluation for his service-connected hearing 
loss from 10 percent to noncompensable.  The rating 
reduction was based on findings of a March 2000 VA 
audiology examination report that demonstrated pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 52 decibels in the veteran's service-
connected left ear, with speech recognition of 84 
percent, corresponding to Level II hearing.  Pure tone 
thresholds averaged 56 decibels in the veteran's 
service-connected right ear, with speech recognition of 
80 percent, corresponding to Level IV hearing, and 
demonstrating improvement of the veteran's bilateral 
hearing loss.


CONCLUSION OF LAW

The veteran is not entitled to restoration of a 10 percent 
evaluation for bilateral hearing loss for the period from 
February 1, 2001.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.105(e), 
3.159, 3.344(c), 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's restoration of a reduced rating rating claim is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In June 2001, November 2004, and January 2005 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed December 2001 statement of 
the case (SOC) and a September 2005 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
restoration of a 10 percent evaluation for bilateral hearing 
loss.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, the Board is not 
compelled to remand this case for any further development 
and, for these reasons, any failure in the timing or language 
of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.	Factual Background

In a February 1977 rating decision, the RO granted service 
connection for bilateral hearing loss and a noncompensable 
disability evaluation was assigned, effective from July 1976.

In December 1997, the veteran underwent VA examination.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
50
70
LEFT
         
45
50
50
70

The veteran averaged 54 dB in the right and left ears for the 
frequencies 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition scores on the Maryland CNC Word List were 76 
percent in the veteran's right ear and 72 percent in his left 
ear.  The examiner diagnosed a mild to severe noise induced 
hearing loss.  The findings corresponded to Level IV hearing 
in the right ear and Level V hearing in the left ear.  See 
38 C.F.R. §§ 4.85, DC 6100 (1998), effective prior to June 
10, 1999, infra.

In a June 1998 rating decision, the veteran's disability 
rating for his service-connected bilateral hearing loss was 
increased to 10 percent, effective from November 10, 1997.

In March 2000, the veteran was afforded a VA examination.  It 
was noted that VA issued hearing aids to the veteran in 
February 1999 and he lost his right one.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
55
60
LEFT
         
50
50
50
60

The veteran averaged 56 dB in the right ear and 52 dB in the 
left ear for the frequencies 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition scores on the Maryland CNC Word 
List were 80 percent in the veteran's right ear and 84 
percent in the veteran's left ear.  The examiner diagnosed a 
symmetrical moderate to moderately severe sensorineural 
hearing loss and noted that an ear impression was made of the 
veteran's right ear to order a new hearing aid for him.  The 
findings correspond to Level IV hearing in the right ear and 
Level II hearing in the left ear.  See 38 C.F.R. §§ 4.85-
4.87, DC 6100 (effective June 10, 1999), infra.

In an August 2000 rating, the RO proposed to reduce the 
evaluation assigned to the veteran's service-connected 
bilateral hearing loss from 10 percent to noncompensable and, 
in a September 2000 letter, advised the veteran of the 
proposed rating reduction and his right to testify at a 
hearing or present additional evidence regarding the proposed 
rating reduction.

In the November 2000 rating, the disability rating for 
bilateral hearing loss was reduced to noncompensable, 
effective from February 1, 2001.

In January 2001, the veteran submitted a notice of 
disagreement as to the RO's action and his signed statement 
dated in September 2000.  He argued that the August 2000 
determination that found his hearing improved was inaccurate 
because he did not have a hearing examination.  Rather, he 
maintained that he only had an appointment for a "new mold" 
fitting.  He requested to be scheduled for a new VA audiology 
examination.  

VA audiology clinic records, dated from July 2001 to April 
2004, indicate that the veteran had difficulty with his right 
ear hearing aid.  He was counseled as to hearing loss and 
amplification.  There are no audiogram results associated 
with these records.

In June 2003, the veteran underwent VA audiology examination.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
60
60
LEFT
         
60
60
50
60

The veteran averaged 57 dB in each ear for the frequencies 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores 
on the Maryland CNC Word List were 64 percent in both the 
veteran's right ear and 72 percent in the veteran's left ear.  
These findings correspond to Level VI hearing in the right 
ear and Level V hearing in the left ear.  It was noted that 
the results indicated unchanged hearing from the last study.

In April 2005, the veteran underwent VA audiology 
examination.  According to the examination report, the 
veteran was last tested by VA in June 2003.  Without hearing 
aids, the veteran had difficulty hearing people and the 
television, and talked loudly.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
50
60
70
LEFT
         
50
45
45
55

The veteran averaged 57 dB in the right ear and 49 dB in the 
left ear for the frequencies 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition scores on the Maryland CNC Word 
List were 84 percent in the veteran's right ear and 80 
percent in the veteran's left ear.  These findings correspond 
to Level II hearing in the right ear and Level III hearing in 
the left ear.  A predominantly moderate to moderately severe 
bilateral sensorineural hearing loss was diagnosed.  The 
examiner said that clinical test results indicated unchanged 
hearing since the veteran's June 2003 audiogram.

In light of the discrepancy in the speech recognition scores 
between the June 2003 and April 2005 VA examinations, the RO 
requested that the recent VA examiner clarify the examination 
results.  In an August 2005 signed statement, the examiner 
indicated that the April 2005 speech discrimination scores 
were the most accurate reflection of the veteran's current 
speech discrimination and were similar to the March 2000 
findings.  It was noted that the veteran's June 2003 scores 
most likely reflected a normal variation secondary to 
distraction during his testing.

III.	Legal Analysis

For the reasons set forth below, and under the current 
applicable regulation, the reduction of the 10 percent rating 
for bilateral hearing loss to noncompensable was warranted 
and restoration was not in order.

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the rating 
reduction as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (February 1, 2001).  See September 2000 notice 
letter of the proposed rating reduction.  The requisites of 
38 C.F.R. § 3.105(e) appear to have been satisfied in this 
case.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the CAVC 
stated "[i]n order for the VA to reduce certain service- 
connected disability ratings, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied."  However, this 
regulation is not applicable in the instant case, since these 
regulatory provisions apply to ratings that have been in 
effect for long periods at a sustained level (five years or 
more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The 10 percent disability evaluation for the veteran's 
service-connected bilateral hearing loss was legally "in 
effect" from November 10, 1997 to January 31, 2001, a period 
substantially less than five years.

The CAVC has further held that several general regulations 
are applicable to all rating reduction cases, regardless of 
how long the rating at issue has been in effect.  The CAVC 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred, but 
also that improvement reflects an improvement under the 
ordinary conditions of life and work.  Regulations also 
provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c).

The 10 percent rating for bilateral hearing loss was 
effective November 1997.  In November 2000 it was reduced to 
noncompensable effective February 2001.  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  The 10 percent evaluation was based upon 
the mechanical application of the rating schedule based upon 
the findings of the March 2000 VA audiology examination.

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2005)).  The Board further observes that 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment", the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100 (effective June 
10, 1999).  

The results of the December 1997 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 54 decibels with speech recognition of 76 
percent, and an average of 54 decibels with speech 
recognition of 72 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level IV and his left ear hearing acuity was at Level V, 
corresponding to the 10 percent disability evaluation that 
was assigned by the RO in June 1998.

The results of the March 2000 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 56 decibels with speech recognition of 80 
percent, and an average of 52 decibels with speech 
recognition of 84 percent in the left ear.  The VA examiner 
diagnosed a mild to severe noise induced hearing loss.  
Evaluating these test scores based on Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's right ear hearing 
acuity was at Level IV and his left ear hearing acuity was at 
Level II, corresponding to the noncompensable disability 
evaluation that was assigned by the RO in November 2000.

As well, during the March 2000 VA examination, the veteran's 
complaints included difficulty hearing people, that he talked 
loudly when not wearing hearing aids, and that he had to turn 
the television on very loudly in order to it.  It was noted 
that VA issued two hearing aids to the veteran in February 
1999 (when he last reported having a VA hearing test, 
although a copy of that test is not in the claims file).  The 
veteran had lost his right hearing aid and an impression for 
a new hearing aid was made.  The examiner diagnosed a 
symmetrical moderate to moderately severe sensorineural 
hearing loss, bilaterally.

Results of the June 2003 VA examination revealed a average 
pure tone threshold in the veteran's right ear of 57 decibels 
with speech recognition of 64 percent, and an average of 57 
decibels with speech recognition of 72 percent in the left 
ear.  Evaluating these test scores based on Table VI, found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level VI and his left ear hearing 
acuity was at Level V, corresponding to a 20 percent 
disability rating, although there is no indication that the 
RO awarded such a disability evaluation.  It was indicated on 
the examination report that these findings did not represent 
a change from prior examination results.

The results of the April 2005 VA examination revealed an 
average pure tone threshold in the veteran's right ear of 57 
decibels with speech recognition of 84 percent, and an 
average of 49 decibels with speech recognition of 80 percent 
in the left ear.  Evaluating these test scores based on Table 
VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
right ear hearing acuity was at Level II and his left ear 
hearing acuity was at Level III, corresponding to the 
noncompensable disability rating currently assigned.

In his August 2005 written statement, the recent VA examiner 
indicated that the 2005 speech discrimination scores were the 
most accurate reflection of the veteran's current speech 
discrimination and were similar to the March 2000 findings.  
Such findings correspond to a noncompensable disability 
rating.  It was noted that the June 2003 scores were said to 
most likely reflect a normal variation secondary to 
distraction during testing.

In sum, a review of the record essentially shows improvement 
of the veteran's bilateral hearing loss has been 
demonstrated.  The competent evidence reflects an actual 
change in the disability.  Improvement in the veteran's level 
of severity of his bilateral hearing loss occurred, and that 
improvement reflects an improvement under the ordinary 
conditions of life and work.  The veteran's audiometric test 
scores reflect this.  While the veteran was rated as 10 
percent disabled based upon the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered, his most recent most 
recent examination in 2005 is entirely consistent with the 
findings in 2000.  These examinations are thus representative 
of a period of over one year's time.  The veteran's 
disability remained improved, even if it fluctuated a bit 
during 2003, thus indicative of sustained improvement in the 
level of severity.  The veteran has consistently expressed 
concern that he is unable to hear conversation when there is 
background noise and had to wear hearing aids but, on 
objective demonstration, his disability level was not shown 
to be of such severity.

The veteran is competent to state what symptoms he has and 
lay persons are competent to state what they observed.  See 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992)   
However, objective examination revealed that the veteran's 
reported symptoms were not supported by the objective 
evidence.  Thus, his statements are unreliable as they are 
contradicted by the examination reports that showed 
improvement.  

As well, the Board notes that in a March 2006 written 
statement, the veteran's representative's argued that, as per 
38 C.F.R. § 3.327(b)(2)((iv) (2005), in cases of veterans 
over 55 years old no reexaminations will be scheduled except 
under unusual circumstances, there was no evidence of 
"unusual circumstances", and that the March 2000 
examination findings cannot be used for rating reduction 
purposes.  However, the Board would respectfully point out 
that in signed statement from the veteran, dated and received 
in January 2000, the veteran expressly requested to be re-
examined regarding his service-connected tinnitus and 
asserted that his ears had gotten worse.  Hence, the RO was 
entirely correct to schedule the veteran's VA examination and 
the findings may be used for rating reduction purposes.  See 
38 C.F.R. § 3.327(a) (2005). 

In light of the foregoing, the Board finds that improvement 
in the veteran's disability has been demonstrated.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).	

Finally, the Board would remind the veteran that he may file 
a new claim for an increased (compensable) rating for his 
service-connected bilateral hearing loss at any time that his 
disability worsens.


ORDER

Restoration of a 10 percent evaluation for bilateral hearing 
loss is denied.
REMAND

In a December 2001 rating decision, the RO, in pertinent 
part, granted the veteran's claim for diabetes mellitus type 
II that was assigned a 10 percent disability evaluation 
effective November 9, 2000, and denied his claims for service 
connection for low back strain and a jaw disorder as due to 
exposure to ionizing radiation.  In his February 2002 
substantive appeal regarding his rating reduction claim, the 
veteran indicated that he disagreed with not getting 20 
percent for his diabetes.  He contended that he took 
medications to control his diabetes that included Glucophage 
and Micronase.  He also said he had over 65 jumps in service 
to which he related his current back pain.  These matters 
might reasonably be taken as notices of disagreement as to 
the decision on those two issues.  

He further indicated that he was exposed to ionizing 
radiation in service and wondered what effect that had or was 
having on various family members.  He did not reference his 
jaw, and as such these comments are not a notice of 
disagreement on the issue of ionizing radiation.  

In a May 2005 rating decision, the RO assigned a 20 percent 
disability evaluation for the service-connected diabetes 
mellitus, effective from May 20, 2004.  Thus, the result 
sought by the veteran was effectuated as of that date.  The 
notice of disagreement is construed as the failure to assign 
a 20 percent rating to the earlier date.

Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issues of an initial rating of 
20 percent for diabetes mellitus, type II, 
from November 9, 2000 to May 20, 2004, and 
entitlement to service connection for a low 
back strain.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to these issues, 
the claims should be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


